The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention II, drawn to claims 5-8, in the reply filed on 11/15/2022 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al (US 2015/0135514).
Regarding claim 5:
	Sasaki teaches a mounting table (mounting table, 16) [fig 1 & 0030] comprising: a base (18) [fig 1 & 0030]; an electrostatic chuck (70/80) provided on the base (18) [fig 1 & 0030]; n number of electrodes (n≥2) (70a-70c/80a/80c) provided inside the electrostatic chuck (70/80) [fig 1-3 & 0046, 0050]; and a power supply (72a-72c/82a-82c) [fig 1-3 & 0047, 0051].
The claim limitations “configured to apply n-phase alternating current (AC) voltages to the electrodes, each phase voltage of the n-phase AC voltages having a phase different from each other; wherein the phase voltage of the n-phase AC voltages is applied based on a self-bias voltage of an object that is placed on the electrostatic chuck” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 6:
The claim limitations “wherein the phase voltage of the n-phase AC voltages is obtained by superimposing, on an AC component, negative direct-current (DC) voltage based on the self-bias voltage of the object” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 7:
	Sasaki teaches a plasma processing apparatus (plasma processing apparatus, 10) [fig 1 & 0029] comprising the mounting table according to claim 5 (see rejection of claim 5 set forth above).
Regarding claim 8:
	Sasaki teaches a gas supply part (28/GL) configured to supply a heat transfer gas to a space (heat transfer gas) between an upper surface of the mounting table (upper surface) and a back surface of the object (rear surface of W/FR) [fig 1 & 0035, 0054]; wherein the object (W/FR) is a substrate (wafer, W), an edge ring (focus ring, FR), or a combination of the substrate (W) and the edge ring (FR) [fig 1 & 0035, 0054].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718